                                                                                                           JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
     Case No.      CV 18-10698 PA (SSx)                                         Date     January 7, 2019
     Title         Victoria Tailanian v. Lowe’s Home Centers, LLC, et al.



     Present: The                PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
     Honorable
             Kamilla Sali-Suleyman                         Not Reported                           N/A
                 Deputy Clerk                             Court Reporter                       Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             None                                                 None
     Proceedings:             IN CHAMBERS - COURT ORDER

        Before the Court is a Notice of Removal filed by defendant Lowe’s Home Centers, LLC
(“Defendant”).1/ Defendant asserts that this Court has jurisdiction over the action brought against it by
plaintiff Victoria Tailanian (“Plaintiff”) based on the Court’s diversity jurisdiction. See 28 U.S.C. §
1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co.,
511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in state court may be
removed to federal court if the federal court would have had original jurisdiction over the suit. 28
U.S.C. § 1441(a). A removed action must be remanded to state court if the federal court lacks subject
matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of establishing federal jurisdiction is on the party
seeking removal, and the removal statute is strictly construed against removal jurisdiction.” Prize Frize,
Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if
there is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564,
566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Defendant must prove that there is
complete diversity of citizenship between the parties and that the amount in controversy exceeds
$75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a
citizen of the United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd.,
704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to
remain or to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th
Cir. 2001). For the purposes of diversity jurisdiction, a corporation is a citizen of any state where it is
incorporated and of the state where it has its principal place of business. 28 U.S.C. § 1332(c); see also
Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). The citizenship of an LLC is


1/
      Plaintiff initially sued Lowe’s Companies, Inc. as well, but filed a request for dismissal of
Lowe’s Companies, Inc. in state court on November 14, 2018. (Notice of Removal, Ex. A.)

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                                        JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 18-10698 PA (SSx)                                          Date   January 7, 2019
 Title          Victoria Tailanian v. Lowe’s Home Centers, LLC, et al.

the citizenship of its members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th
Cir. 2006) (“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are
citizens.”).

        The Notice of Removal alleges that “Plaintiff is a citizen and resident of the State of California.”
(Notice of Removal ¶ 6.) As support for its allegations concerning Plaintiff’s citizenship, Defendant
relies solely on the Complaint. (Id.) The Complaint only alleges Plaintiff’s state of residence, not
domicile or citizenship. (Compl. ¶ 1.) Because an individual is not necessarily domiciled where he or
she resides, Defendant’s allegations of Plaintiff’s residence are insufficient to establish her citizenship.
“Absent unusual circumstances, a party seeking to invoke diversity jurisdiction should be able to allege
affirmatively the actual citizenship of the relevant parties.” Kanter, 265 F.3d at 857; Bradford v.
Mitchell Bros. Truck Lines, 217 F. Supp. 525, 527 (N.D. Cal. 1963) (“A petition [for removal] alleging
diversity of citizenship upon information and belief is insufficient.”). As a result, Defendant’s
allegations are insufficient to invoke this Court’s diversity jurisdiction.

        For the foregoing reasons, Defendant has failed to satisfy its burden of showing that diversity
jurisdiction exists over this action. Accordingly, this action is hereby remanded to Los Angeles County
Superior Court, Case No. 18STCV00540, for lack of subject matter jurisdiction. See 28 U.S.C. §
1447(c).

          IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 2 of 2
